Title: 1782 Oct. 14. Monday.
From: Adams, John
To: 


       Not long after my Reception here I was invited by Mr. Le Vaillant At Amsterdam, to dine with him in Company with Mr. Van Berckell, Mr. Bikker, and their Connections. When, according to the Ton in this Country, We came to that Period of the Feast, when the Toasts begin, Mr. Le Vaillant produced a beautifull Glass, round the Rim of which was engraved Aurea Libertas. He filled it, and first addressing himself to the Glass and then to me, pronounced these Words, with a profound Bow. 
         
          Aurea Libertas gaude: Pars altera mundi
          Vindice te, renuit subdere colla jugo.
          Haec tibi, Legatum quem consors Belga recipit,
          Pectore sincero pocula plena fero.
          Utraque Gens nectet, mox suspicienda Tyrannis
          Quae Libertati vincula sacra precor.
         
         Never was Bumper quaffed with more good Will.
       The Duke de la Vauguion has invited me and my Family to dine with him to day. He advises me to present Mr. Dumas, to the President, Greffier and Grand Pensionary as my Chargé des Affairs in my absence. As Mr. D. has no Commission as Secretary to this Legation, nor any other Character than that of Correspondent of Mr. Franklin, or at most of an ancient Committee of Congress, which I suppose has ceased, I have some difficulty about this. Some members of Congress at least may think that I advance too fast.
       
       At have after 9 I waited on Mr. Bleiswyck, to give him Notice that I intended to set off, on Thursday Morning for Paris. He cryes “C’est une bonne Augure, Monsieur.”—”Oui Monsieur, Je m’en vais, avec la rameau d’olivier, dans la bouche, dans le Coeur et a la main.”—He seemed to be very happy to learn it. I asked him, if their Ministers at Paris, had given them any late Information, concerning the Negotiations for Peace. He said Yes, they had informed him that the Court of Great Britain had fully acknowledged the Independence of America. That Mr. Fitzherbert was instructed to exchange Full Powers with the American Ministers.—I told him that I was invited and pressed by my Colleagues to go to Paris, and that I should be happy to take his Commands, on Wednesday.—I went next to Mr. Fagel, and informed him of my intended Journey. He seemed really overjoyed. Said “C’est un bon Mark” &c. He repeated to me, that their Ministers had written, that Mr. Fitzherbert had received such Instructions, and that the Comte de Vergennes had told them that he was now fully perswaded, that Great Britain, i.e. the British Ministry, were now sincerely disposed to Peace. Mr. Fagel said he did not expect that I should have gone so soon. I told him, that I was urged by my Colleague to come. That I had the Honour to be at the head of this Commission. That I was sent to Europe 3 Years ago, with a Commission as sole Minister Plenipotentiary, for Peace. But that last Year Congress had thought fit to change the Plan a little. They had sent me a Commission to this Republick, and had associated with me in the Commission for Peace, Mr. Franklin, Mr. Jay, Mr. Laurens and Mr. Jefferson. Mr. Laurens had resigned, or rather not accepted. Mr. Jefferson was in America, so that there remained only Mr. Franklin, Mr. Jay and myself. That Mr. Franklin was infirm—had the Gout and Gravel or Strangury and could not Sleep—so that it became more necessary for me to go. He asked how old Mr. Franklin was? I told him 76. That he was born in 1706.—He said that is my Age. I am of 1706, but I have no Disorders—no Pains or Uneasiness at all. In my Youth I was very infirm, had the Gravel and several Disorders, but they are all worn away with time.—I asked him if he took the Air much? He said Yes, a great deal, and he was very fond of Walking. He walked Yesterday four hours in the Downs from 10 to 2., and he was very well. He asked me when I should return? I answered, that if the Negotiations for Peace, should begin and go on, it was impossible to say: but that otherwise I should return in three Weeks.... He said he hoped, then, I should not return before next Spring.
       This Gentleman has a very young Look—much younger than Mr. Franklin. A Countenance, fresh and ruddy, clear, unclouded. A small, spare Man.
       Dined with M. de la Vauguion, with M. De Llano, Renovalles, Sarsefield, Fenelon, Berenger, Dumas, Thaxter, Cremou, Creanci— very gay and social.
       Fell into Conversation after Dinner with Sarsefield, Renovalles &c. about Biscay, Friesland &c. S. said the Genius of certain People had preserved them Priviledges.—What is the Genius of People? says I. It is a Manufacture, it is the Effect of Government and Education &c—S. run on about the Panurge, Pantagruel &c. of Rabelais, the Romeo and Julliet of Shakespeare, the Mandragore of Machiavel, the Tartuff of Moliere, &c. &c.
      